AppletoN, C. J.
The plaintiff was duly elected city physician. The duties of the office are prescribed by chapter 4, section 7, of the city ordinances, which is as follows:
"It shall be the duty of the city physician to attend, under the general direction of the overseers of the poor, upon all patients under the care of the city authorities, at the almshouse or elsewhere, to render all the services by law incumbent upon physicians appointed by boards of health, to report annually, on the first of March, to the city council, a bill of mortality or list of deaths of the previous year, stating the age, sex and disease of the person deceased. In case of an alarm of any contagious or infectious disease, to give to either branch of the city council, or any committee thereof, all such professional advice and counsel as they may require of him; to vaccinate all scholars of the public schools that may be sent to him by the school committee for that purpose, and generally to perform such other professional services as may reasonably be required of him by the mayor and aldermen or the city council.”
By c. 3, § 6, it is provided that no salary shall be altered during the term for which a physician is elected.
No services have been rendered except such as fall within the requirements of the ordinance determining the duties of the city physician. He was obliged to attend upon all patients at the almshouse or elsewhere, under the care of the city authorities, upon the general direction of the overseers of the poor. He did no more.
The salary act for the year in which the plaintiff was chosen city physician is in these words : "February 5, 1872, 'The salary of the city physician shall be at the rate of §200 per annum, in full for all fees for services rendered to paupers.’ ” That takes effect for the year ending in March, Í873. This vote does not relate to the duties of the city physician. It relieves him from no official obligation. It only negatives the possibility of any additional claims for services rendered paupers.
*345No vote of the city government is shown sanctioning the plaintiff’s claim. The city marshal was not authorized to make any new contract with the city physician or to pay him an extra compensation for performing services which he wus under official obligation to render. The overseers of the poor in what is shown to have been said or done by them or any of them were simply performing their duty, but they could not, if they would, enlarge the plaintiff’s salary.
The plaintiff has only rendered the services he was bound to render and must content himself with the salary which the city government deemed sufficient compensation for his services.

Plaintiff nonsuit.

Walton, Virgin, Libbey and Symonds, JJ., concurred.